EXAMINER’S COMMENT
Response to Amendment
The following is in response to the applicant’s submission (e.g. amendment, remarks, etc.) filed on August 12, 2021.
The rejection under 35 U.S.C. 112(b) in the previous office action has been withdrawn in light of the amendment to the claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview with AMANDA Y. BAKER, Attorney of Record on November 16, 2021.
The application has been amended as follows: 
Claims 18 and 22 have been amended as follows.
18.  (Currently Amended)  A filter removal method for removing a filter held in a filter holding space provided in a tip part of a nozzle shaft in a component suction head, in which a suction nozzle is detachably attached to the tip part of the nozzle shaft, from the component suction head, the method comprising:
compressing and deforming the filter along a longitudinal direction of the filter in the filter holding space by a squeezing member that enters the filter holding space from outside of the filter holding space, the longitudinal direction being parallel to [a direction in which the squeezing member enters; and
discharging the compressed and deformed filter from the filter holding space, wherein:
the squeezing member enters via a first opening in the tip part of the nozzle shaft, and
the discharging discharges the compressed and deformed filter via a second opening in the tip part of the nozzle shaft different from the first opening.

22.  (Currently Amended) A filter removal method for removing a filter held in a filter holding space provided in a tip part of a nozzle shaft in a component suction head, in which a suction nozzle is detachably attached to the tip part of the nozzle shaft, from the component suction head, the method comprising:
compressing and deforming the filter along a longitudinal direction of the filter in the filter holding space by a squeezing member that enters the filter holding space from outside of the filter holding space, the longitudinal direction being parallel to [a direction in which the squeezing member enters; and
discharging the compressed and deformed filter from the filter holding space, wherein
the filter is compressed into a compact shape having a dimension in a vertical direction shorter than a discharge opening of the nozzle shaft.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The rejections under 35 U.S.C. 103 in the previous office action have been withdrawn in light of the amendments to the claims.  Claim 1 has been amended to incorporate the allowable subject matter of previous Claim 17.  The allowable subject matter of Claim 18 has been rewritten in independent form to include the subject matter of Claim 1.
Regarding new Claim 22, the prior art does not teach either alone or in combination:  
“wherein the filter is compressed into a compact shape having a dimension in a vertical direction shorter than a discharge opening of the nozzle shaft” (lines 10-11).
Furthermore, the applicant’s remarks [pages 5 to 6 of submission] are fully incorporated by reference herein.
Accordingly, Claims 1 through 3, 15 and 18 through 25 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896